                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY F. FROMPOVICZ,                                   CIVIL ACTION
               Plaintiff,

              v.

NIAGARA BOTTLING, LLC, ICE RIVER                         NO. 18-54
SPRINGS WATER CO, INC., AND JAMES
J. LAND, JR.,
               Defendants.


       AND NOW, this 9th day of October, 2019, UPON CONSIDERATION OF Plaintiff’s

Motion for Class Certification and supporting memoranda (ECF 77 and 108) and Defendants’

responses thereto (ECF 94, 98 and 124), Plaintiff’s motion is DENIED.

       IT IS FURTHER ORDERED THAT, UPON CONSIDERATION OF Defendants’

Motion to Exclude the Opinions of Jeffrey A. Stec and supporting memoranda (ECF 96 and 109)

and Defendants’ response thereto (ECF 119), Defendants’ motion is DENIED as MOOT.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
